Citation Nr: 1539785	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  04-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1987 to March 1990, and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for a headache disorder.

The claim has previously been before the Board; in March 2010 and October 2012, service connection for a headache disorder was denied.  In each instance, the Veteran appealed the denial to the Court of Appeals for Veterans Claims (the Court or CAVC), which in December 2010 and September 2013 remanded the issue back to the Board for further consideration, each time based upon a Joint Motion for Remand (JMR).

In March 2005 the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  She again offered testimony at a hearing before a different VLJ via videoconference from the RO in January 2015.  Transcripts of both hearings are associated with the claims file.  Both VLJS who conducted hearings have participated in this adjudication.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707. Consistent with the decision of the Court in Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Veteran was offered an opportunity for a hearing before the third member of the adjudicatory panel via April 2015 correspondence; she declined such in her May 2015 response.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A headache disorder was not first manifested on active duty or during the first post-service year, and is not otherwise shown to be related to military service.


CONCLUSION OF LAW

The criteria for service connection of a headache disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  October 2002, December 2002, and March 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2006 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been afforded the Veteran; she and her representative have been informed of the content and provided copies of such when requested.  The Board notes particularly that the July 2012 VA examination report was provided; the lack of receipt of such was the basis of the September 2013 JMR.  The Board additionally notes that no additional evidence or any response to that examination has been submitted by the Veteran or her representatives, though an additional hearing was held.  The examiners offered the requested medical nexus opinions with required rationales; they are adequate for adjudication.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

At the Veteran's January 2015 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Migraine headaches may be considered an organic disease of the nervous system, and hence the presumption is applicable if the condition manifested to a compensable degree within one year of separation from service.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has testified that her headaches started during her first tour of service while stationed at Ft. Gordon, Georgia.  She reported being treated for headaches at Walter Reed Army Medical Center, where she alleges that she was diagnosed with migraines in 1991.  She has also alleged that the condition arose following an April 1988 injury in which she struck her head against another soldier's.  The Veteran reports that on numerous occasions, she required injections for treatment of severe headaches, and that she repeatedly went on sick call for the condition.  

Service treatment records include no treatment for migraine headaches.  On one occasion in early April 1988, she did complain of headaches associated with an upper respiratory infection, but these appear to have resolved with the infection.  Approximately three weeks later, the Veteran did strike her head hard against another soldier's head, causing a large hematoma.  Skull x-rays were negative, however, and while the veteran did report tenderness and pain in conjunction with the bruise, no headache was reported, nor was a concussion diagnosed.  Further, in several instances, the Veteran affirmatively denied any chronic headaches, as in November 1987 and February 1991.  A summary listing of all health problems, dated in September 1989, also states that there were no chronic problems.

In contrast, the Veteran's husband, who knew her at the tail end of her service, and a friend who knew her since 1987 have reported that they knew of her headache complaints on active duty.

Post-service medical records do not show any complaints of or treatment for chronic headaches until March 2002, when the Veteran reported that she had experienced a headache for two weeks to a month; subsequent consultations and work-ups resulted in the diagnosis of migraine and tension headaches, and treatment for such with medication.  There were earlier reports of headaches, but these are not identified as chronic; they reflect isolated, acute events.  A September 1995 private treatment note diagnosed muscle tension headaches; she was also worked up for thyroid problems to rule out any organic cause of the headache.  Importantly, she stated that the headache had begun within the past week; she did not report any extended history, or recurrence of past headaches.  In 1998, past headaches were reported, but were specifically associated with oral contraceptives; the Veteran changed her method of birth control, and these stopped.  The Board notes that the Veteran appears to have been referring to such headaches in April 2002 when VA notes reflect that she had experienced headaches in the past.  Again, she did not indicate they were chronic.

In an April 2005 report the Veteran's primary VA physician, Dr. C, noted the April 1988 head trauma, and opined that it was as likely as not that the Veteran's headache disorder was medically linked to the 1988 event.  

A November 2008 VA examination report notes that the examiner conducted a thorough review of the claims file, which noted the Veteran's medications as Zolmitriptan, Bupropion, Flunisolide, Piroxicam, and Omeprazole.  The Veteran told the examiner her headaches started in 1987, but she did not relate them to any specific event.  Although she recalled a head injury around that time, she was unable to state whether it was before or after the onset of her headaches, and she was unable to associate her headaches with her head trauma, from which she noted she experienced a loss of consciousness.  The Veteran stated that she believed her headaches were related to her work in medical centers during her active service, but she could not provide any specifics for this belief.  She reported that at that time, and for the next seven to eight years, her headaches followed a stable pattern.  The location was bitemporal, frontal, behind eyes with photophobia and nausea.  They reportedly incapacitated her and she sought treatment at sick call.  She estimated they occurred bi-monthly.

The examiner reviewed the claims file, which revealed normal findings at a 2002 computed tomography scan of the head, and examined the Veteran.  The VA examiner diagnosed the Veteran with a headache disorder and migraines.  Significantly, the examiner opined that it was not as likely as so that the Veteran's headaches were associated with the 1988 head trauma or otherwise related to her active service.  The examiner noted that the Veteran's own reported history did not clearly associate her headaches with the 1988 head trauma; she did not describe any observed cause and effect relationship.  The examiner opined that there was no specific basis on which to find any linkage between the Veteran's headaches and the duties she performed during her active service.  As for Dr. C's 2005 opinion, the VA examiner noted that in July 2006, Dr. C opined the Veteran's headaches were attributable to tension, allergic rhinitis, and sinusitis, rendering Dr. Cs opinions inconsistent and contradictory.

In July 2012, the Veteran was seen for a VA examination by a neurologist.  The Veteran reported that her headaches started while she was in the military.  At that time they purportedly occurred twice a week, and were so severe that about every two months she would require treatment in an emergency room.  The Veteran noted a history of bumping heads with another person in April 1988, but denied a history of losing consciousness at that time.  At the time of the July 2012 examination the Veteran reported suffering from headaches about two or three times per month.

The examiner reviewed the service medical records and noted that the Veteran was seen for headaches in April 1988. The examiner noted that the Veteran denied a history of frequent or severe headaches in both August 1986 and April 1991.  The examiner noted the contents of a lay statement submitted on the Veteran's behalf. 

Following a physical examination the clinical impression was headaches consistent with migraine headaches.  The examining neurologist noted that the Veteran's military medical records failed to show any medical evaluations or interventions to treat migraine.  The examiner noted that the Veteran had denied a history of severe headaches while in the service.  Consequently, the examiner opined that it was less likely than not that the Veteran's current headache disorder was related to her active duty service.  Further, as a result of the foregoing the Veteran's headache disorder was also found to be less likely than not related to the in-service head contusion, and to any military job related stress. 

The Board finds the findings and opinions of the VA examiners at the 2008 and 2012 examinations warrant assignment of substantially more probative value than Dr. C's 2005 opinion.  First, the fact that Dr. C has provided contradictory opinions is troublesome.  The first, favorable opinion is contained in a letter written on the Veteran's behalf.  The second was made in the context of treatment.  Dr. C provided no explanation or rationale for her opinion that the Veteran's 1988 head trauma was the etiology of her headaches.  An opinion rendered without an explanation of rationale is not entitled to significant weight.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Further, it appears Dr. C relied primarily on the Veteran's history, rather than the combination of the Veteran's reported history and an independent professional medical assessment, as she did with the second utterance.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  While this is not problematic if the relied upon history is accurate, in this case there are strong indications that the Veteran's recollection and reports are incorrect.  

The Veteran has reported to several treating and examining doctors that she has "memory issues" and that her recall is suspect.  Examination reports show that she has a memory deficit secondary to her nonservice-connected acquired mental disorder.  The Veteran also admits she has poor recall of past events.  See, e.g., the November 2008 VA examinations.  She has also demonstrated such by providing contradictory statements.  For example, she reported in January 2015 that she lost consciousness in 1988.  She denied such at earlier times, and the contemporaneous medical records do not show any loss of consciousness.  

Additionally, while the Veteran asserts she was repeatedly treated at Walter Reed during her brief second tour of service, no records of that claimed treatment are available.  The Veteran is competent to note whether she received medical treatment and for what complaint, the Board, however, finds her recall unreliable and incredible.  Again, the credibility of her current assertions concerning any in-service headaches is damaged by the fact that she herself in August 1986 and April 1991 specifically denied a history of frequent or severe headaches.  The Board would note as well that at the January 2015 hearing, she stated that she periodically denied headaches to protect her career.  This seems diametrically opposed to also seeking regular, frequent treatment for such and reporting that she missed duty or was sent home due to headaches.  The need to dissemble when asked about a history of chronic headaches would seem to be gutted by actively and notoriously seeking treatment on sick call.  Finally, the Board notes that none of the reported sick call complaints or treatments are noted during any period of service.  

The Board acknowledges that the Veteran's friend and husband have both reported their knowledge of a history of headaches.  However, these statements are outweighed by the Veteran's own contemporaneous statements denying such, and the contradictory medical records, both during and after service.  While certainly the Veteran may have had a headache prior to 2002, it was only at that time that any chronicity is established.

In sum, although the Veteran now alleges chronic headaches since service, whether related to stress, hitting her head, or some unknown factor, the contemporaneous documentary evidence, to include her own statements when seeking treatment, show the onset of a chronic headache disorder long after service.  Statements made in conjunction with treatment are generally considered to be more credible and trustworthy than those made in situations where secondary gain may be a factor.  This is the basis for the hearsay exception in the Federal Rules of Evidence at Rule 803(4).  See McCormick on Evidence, §266, p. 563.  While these Rules are not strictly applicable to VA proceedings, they can help inform the analysis of the evidence.  Hampton v. Nicholson, 20 Vet. App. 459, 462 n. 1 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Further, the weight of the nexus opinions is against the claim; both VA examiners provide reasoned, supported negative opinions.  Dr. C has at best provided two contradictory opinions.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a headache disorder is not warranted.



ORDER

Service connection for a headache disorder is denied.




________________________		______________________
    MICHAEL A. PAPPAS	                                                  DEREK R. BROWN 
    Veterans Law Judge 	                                                        Veterans Law Judge
Board of Veterans' Appeals 		Board of Veterans' Appeals



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


